           Case 1:18-cr-00134-KAM Document 30 Filed 01/18/19 Page 1 of 1 PageID #: 105
AO -45X(Rev . 06 09) Appeara nce of Counsel


                                       UNITED STATES DISTRICT COURT
                                                             for th e
                                                Eastern District of New York       [:]



              UNITED STATES OF AMERICA                          )
                               Plainti{T                        )
                                  V.                            )       Case No.   18 - Cr - 134 (KAM)
                      DONVILLE INNISS                           )
                             Defendant                          )

                                               APPEARANCE OF COUNSEL


To :      The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in thi s court, and I appear in this case as counsel for:

         DEFENDANT DONVILLE INNISS


Date:           01/18/2019                                                               /S/ Steven Z. Leqon
                                                                                          Attorney ·s signature


                                                                                     Steven Z. Legon (SL9185)
                                                                                      Printed name and bar number
                                                                                   Office of Anthony L. Ricco , Esq.
                                                                                     20 Vesey Street, Suite 400
                                                                                    New York, New York 10007


                                                                                                Address


                                                                                           slegon@aol.com
                                                                                             E-mail address


                                                                                           (212) 791-3919
                                                                                           Telephone number


                                                                                           (212) 964-2926
                                                                                              FAX number
